 In the Matter ofCENTRALFOUNDRY COMPANYandUNITED STEEL-WORKERS OFAMERICA(CIO)Case No. R-4623.Decided March, 11, 1943Jurisdiction:cast iron pipe and fittings manufacturing industry.Practice and Procedure:petition dismissed when no appropriate unit within itsscope; single-employer unit found inappropriate in view of history of collectivebargaining upon a multiple-employer basis.Mr. Marion A. ProwellandMr. Eugene M. Purver,for the Board.Mr. Luther B. Liles,of Anniston, Ala., for the Company.Mr. Noel R. BeddowandMr. R. E. Farr,of Birmingham, Ala., forthe USA.Mr. Joseph A. PadwayandMr. Herbert A. Thatcher,ofWashing-ton, D. C., andMr. Shelly WValdonandMr. J. D. Royal,of Cincinnati,Ohio, for the-Molders.'Mr. J:''C.`McGlon;ofWashington, D. C., for the Machinists.Mr. Leon Novak,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, CIO,herein called the USA, alleging that a question affecting commercehad arisen concerning the representation of employees of CentralFoundry Company, Holt, Alabama, herein called' the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before A. Bruce Hunt, Trial Examiner. Said hearingwas held at Tuscaloosa, Alabama, on December 3, 1042. The Board,the Company, the USA, International Molders and Foundry WorkersUnion of North America, affiliated with 'the American Federation ofLabor, herein called the Molders, and International Association ofMachinists, Local Lodge No. 455, affiliated with the American Federa-tion of Labor, herein called the Machinists, appeared, participated,,and Were afforded full opportunity to be heard,-t6 examine and cross-examine witnesses, and to introduce evidence bearing on the issues.;At the hearing the parties agreed that certain of the Company's em-48 N;L. R B, No 2._5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees at its Holt plant constituted an appropriate unit and theBoard thereafter issued its decision 1 dated January 4, 1943, directingan election by secret ballot at the said plant.Thereafter, the Moldersfiled its motion to vacate the decision and to reopen the hearing forthe purpose of adducing evidence in relation to 'an alleged industry-wide contract between an association -of manufacturers and theMolders.Pursuant to an order of the Board dated January 14, 1943,a further hearing-was thereafter held, after due notice, at Birmingham,Alabama, on February 5, 1943, before James C. Batten, Trial Exam-iner.The Board, the Company, the USA, the Molders, and theMachinists appeared, participated, and were afforded full opportunity'to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat'the further hearing are free from prejudicial error and are hereby,affirmed.On February 15, 1943,.the Molders filed a brief, which theBoard has considered.For the.reasons appearing. below,_ the Decision and Direction ofElection dated January 4, 1943, is hereby vacated and set aside.Uponthe entire record in the case, the Board makes the following :.-FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCentral Foundry Company is engaged in the manufacture of cast-iron pipe and fittings.The Company operates plants at Holt, Besse-mer, and Anniston, Alabama, and at Newark, New Jersey.The Com-pany's.plant at Holt is the only plant involved in this proceeding.The principal raw materials used by the Company at the Holt plantare pig iron, -coke, and sand, nearly all of which are obtained withinAlabama.A small amount of miscellaneous supplies and manufac-tured parts are brought to the plant from points outside Alabama.The Company produces at the Holt plant products amounting monthlyto approximately 6,500 tons, of which approximately 98 percent isshipped outside Alabama.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.If.THE ORGANIZATIONS INVOLVEDwith the,Congress of Industrial Organizations, admitting to member-ship employees of the Company.International Molders and Foundry Workers Union of North Amer-,ica is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.146 N L R. B 676. CENTRAL FOUNDRY COMPANYInternational Association of Machinists, Local Lodge No. 455, is a`labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE ALLEGED QUESIZON OF REPRESENTATIONThe USA contends that all employees at the Holt plant, excludingforemen, assistant foremen, and higher supervisory employees, officeand clerical employees, stock room employees, retail store employees 2and employees covered by a contract between the Company and theMachinists,' constitute an appropriate unit.The Company and theMolders contend that a unit restricted to employees at the Holt plant isinappropriate and that the appropriate unit should be "Industry-wide,"consisting of the foundry employees of all of the foundries repre-sented in an industry-wide contract, including those at the Holt plantof the Company. In support of its contention that the unit proposedby the USA is inappropriate and that the "industry-wide unit" isappropriate, the Molders points to the history of collective bargainingon an industry-wide basis and the contracts resulting from its negotia-tions,with a committee representing the manufacturers of soil pipe inthe South.The soil pipe manufacturing industry in the Southis confined almostentirely to the States of Alabama and Tennessee.Prior to 1934 laborconditions in the industry were unstable and wages, hours, and otherworking conditionswere not only unequal between the various found-ries engagedin soil pipe manufacture, but were often unequal forsimilarwork performed in the same foundry. In, 1934, followingarrangements previously made between the representatives of 11 or 12foundriesin Alabama and Tennessee, and the duly elected delegatesand representatives of the Molders, a conference was held between acommittee representing the manufacturers and a committee repre-ssenting the Molders.At this meeting piece-ratewages were discussedand rates agreed upon for approximately 5,000 patterns of pipe andsoilpipe fittings.These rates were reduced to writing.Thus, forthe first time in the industry in the South, there was achieved a degreeof uniformity in wage rates, which served to stabilize and equalizeworking conditions.Subsequently similar conferences between thecommitteeswere held annually and semi-annually resulting, in eachinstance, in increased wage rates and in reduced working hours.Until December 1940, none of these conferences and agreementsripened into written contracts.On December 19, 1940, for the firstl2These employees are iepresented by Retail Clerks Union3The Machinists' contract covers,,in general, machinists and their apprentices and help-ers , electhcal workers and their apprentices and helpers , and sheet metal workers, pipefitters,' boilermakers, and their apprentices and helpers ; and blacksmiths, blacksmithivelders, and their apprentices and helpers. SDECISIONS OF NATIONAL LABOR RELATIONS BOARDtime, a written contract was executed.By its terms the contract pro-,all of the employees of the manufacturers 4 and fixed wages and hoursfor such employees.The term of the contract was 'for the periodexpiring December 31, 1941, with automatic renewal thereafter unless.a contrary intention was indicated by 30 days' notice. ' The contractwas signed by the persons constituting the "Labor Committee" repre-senting the manufacturers, and also by the persons constituting acommittee representing the Molders.According to uncontradictedtestimony, the committee representing the manufacturers had fullauthority to bind the manufacturers to written contracts without firstobtaining the ratification of the individual employers to the termsagreed upon.Upon proper notice and after renewal of conferences between thesame committees, supplemental contracts were similarly signed onJune 11, 1941, and December 29, 1941.On December 18, 1942, thecontract was renewed in the same manner for an additional period of(imonths.5As with the oral agreements entered into prior to 1940,the written contracts in each instance provided for increased' wagerates for the employees of the manufacturers represented by theindustry committees,On March 28, 1942, while the "industry-wide" contract was in force;the Molders made a written demand, upon the Company for a closed-shop contract covering employees at the Holt plant.On April 28;1942, since the Company had not responded favorably to its request,the Molders filed, a petition with the Board for investigation and certi-fication of representatives of employees at the Holt plant and the fol-lowing day the Company and the Molders entered into an agreementfor a cross-check of the Molders membership records and the Com-pany's time records, to determine whether a majority of all the Com-pany's foundry employees wished to' be-represented by the Molders.Following the issuance of a report by,the Regional Director, on thecross-check, certifying that the Molders represented a majority of theemployees, the Company entered into a closed-shop contract on May20, 1942.By specific reference to the existing industry-wide contract,4Although the 1940 contract recognizes the Aloldeis as the exclusive representative ofall of the employees and similar language has been used in subsequent contracts, the Com-pany and the Molders agreed that employees in categories represented by the Machinists'have not been covered,The USA agreed, similarly, as to the Holt plant of the Company.G This contract is now subject to the approval of the National War Labor' BoardOThe employees of the various plants of the follow mg manutacturers are covered bythe 1940 contract : Alabama Pipe Company, Anniston Foundry Co , Central Foundry Co ,Gadsden Iron Works, Inc, Rudisill Foundry Company, and Somerville Iron WorksSub-sequent to 1939 only the Bolt and Anniston plants of the Company were thus represented.On February 5, 1940, the Board, upon petition of the Steel Workers Organizing Cowmittee (predecessor of the USA), for the reasons 'stated in its decision, held that theBessemer plant of the Company, which was not a soil pipe plant, constituted an appro;prate unit for the pus poses of collective bargaining, 20 N. L. R B 131. CENTRAL FOUNDRY COMPANY9however; the contract of'May 20 provided that substantially all otherworking conditions,wages and hours were to remain the same as agreedupon therein.7This contract was for a term expiring December 31,.1942, with automatic renewal thereafter unless a contrary intention wasindicated on 30 days' notice by either party to the other.No suchnotice was given by either party, and the closed-shop contract is stillin effect."The USA now contends that neither the industry-wide contractnor the contract of May 20, 1942' between the Company and the Mold-ers, constitutes a bar to this proceeding.It argues that by their entryinto a separate closed-shop contract, the Company and the Moldersrecognized the Holt plant as an appropriate unit for 'the purposes ofcollective bargaining.We cannot agree with this contention.We are convinced from the record made at the further hearing thatthe history of collective bargaining has established an appropriate unitconsisting of foundry employees of the soil pipe manufacturers repre-sented by the industry committee.This committee has negotiatedwith the Molders since 1934 on substantial and significant subjects ofcollective bargaining, and the results of the negotiations have beenembodied in"written agreements since 1940.As'stated above, the em-ployer" committee has had full authority to enter into binding agree--ments on behalf of the individual employers represented by the com-mittee.The bargaining upon this multiple-employer basis hasachieved a considerable degree of stability in the industry in the Southand has resulted in the adjustment of wages and hours upon a uniformbasis in marked contrast to the unsettled conditions existing prior to1934.Where substantial and significant matters of collective bargain-ing are treated on a multiple-employer basis,the existence of a singleunit comprising the employees of such employers is not affected by thefact that certain matters not covered by the association-wide agree-,went are the subject of negotiation in the individual plants.Thus thenegotiations between the Company and the Molders which in May 1942resulted in the execution of a contract providing for a closed shop attheHolt plant, cannot be considered as nullifying the multiple-employer unit.The Company did not revoke the authority of thecommittee to bind it with respect to those subjects of collective bargain-ing cohered by the industry-wide contract. Indeed, the May 1942contract specifically confirmed all the provisions of the industry-wideTThe May 20 contract made the following changes:the shipping department was exceptedfrom the piovision requiring time and one-halt for work in excess of 8 hours per day;it.also provided that time and one-half,instead of double time,should be paid for Sundayand holiday woik doting the existence of the present emergency.The petition in the instant proceeding was filed bythe USAin Septemberivious petition filed with the Board on June17, 1942,by the USA, was dismissed by theBoard on July 10, 1942,upon its finding that the contract dated May 20, 1942,enteredinto between the Company and the Mohleis, constituted a bar to a.determination of repre-sentatives at tnat time,42 N. L.R B 205. 10DECISIONS OF- NATIONAL LABOR RELATIONS BOARD,contract relating to wages, hours, and working conditions and was inno respect contrary to the terms of the industry agreement.Nor canwe disregard the facts pointing to the appropriateness'of a multiple-employer unit because all parties stipulated, at the first hearing in thiscase, that the Holt plant constituted an appropriate unit. In viewof the history of bargaining upon a multiple-employer basis, we findthat a unit restricted to employees of the Company at the Holt plant,as proposed by the USA, is inappropriate for the purposes of collectivebargaining.Accordingly, we now find that no question affecting com-merce concerning the representation of employees in an appropriatetout has arisen.We shall therefore vacate our Decision and-Directionof Election of-January 4, 1943, and shall dismiss the petition of theUSA.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby vacatesthe Decision and Direction of Election dated January 4,, 1943, andorders that the petition for investigation and certification of repre-sentatives of employees of Central Foundry Company, Holt, Alabama,filed by United Steelworkers of America, CIO, be, and it hereby is,dismissed.